Per Curiam.

The father in this case was bound for the son. It is not stated in the beginning, or introductory part of the indenture, who were the parties; but the indenture begins by stating that the son (naming him) puts himself, with the consent of his father, (naming him,) an apprentice to the plaintiff below, (naming him,) and after stating the duties and obligations of the apprentice, and the corresponding duties and obligations of the master, the indent*100ture concludes, that "for the true performance of all and singular the covenants and agreements aforesaid, the said parties bind themselves each unto the other;" and then the indenture is executed by- all the three parties, viz, the father, the son and the master. There can be no doubt but that the father is bound for the son, and that he was responsible for the son’s act in leaving his master before the expiration of the term. It is usual for the father to be bound for the son in an indenture of apprenticeship, and so it appeared in Whitley v. Loftus, (8 Mod. 190.) and Brench v. Ewingston, (Doug. 518.)
Judgment affirmed.